Citation Nr: 0800949	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  03-11 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted from September 23, 2002, for 
left lower extremity radiculopathy?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


 



INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per prior Board 
decisions dated March 2006 and March 2007. 


FINDING OF FACT

Since September 23, 2002, the veteran's left leg 
radiculopathy has not been manifested by a moderately severe 
incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

Since September 23, 2002, the veteran has not met the 
criteria for a disability rating in excess of 20 percent for 
left lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326, 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.124a, 
Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in September 2002, June 2006 and April 
2007 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part the VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examination.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession, and provided adequate notice of how disability 
ratings and effective dates are assigned.  While the 
appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated 
in September 2007.  The claimant was provided the opportunity 
to present pertinent evidence and testimony.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

Analysis

A rating decision dated February 2004 granted service 
connection for left radiculopathy due to degenerative disc 
disease of the lumbar spine and assigned a 10 percent 
evaluation, effective September 23, 2002.  The veteran 
appealed and the issue was remanded for further development 
in March 2006 by the Board.  In September 2006, the RO issued 
a rating decision granting the veteran an increased rating of 
20 percent for his service-connected radiculopathy, effective 
September 23, 2002.  The veteran chose to continue his 
appeal, asserting his disability warranted a higher rating.

A July 2002 initial chiropractic consultation noted 
complaints of low back pain, numbness, walking difficulties, 
cold and tingling in the extremities, and loss of sleep due 
to low back pain.  Examination noted no clubbing, cyanosis, 
or edema of the extremities.  Straight leg raising was 
positive on the right at 60 degrees.  Upon neurological 
testing, strength was 3 and 4 bilaterally, there was no 
decreased sensation, deep tendon reflexes were +1, 
bilaterally, and Hoffman's test was negative.  Palpation 
revealed a sharp focal trigger point at the L5/S1 junction 
and over the right sacroiliac junction.  Subsequent 
chiropractic reports dated July through November 2002 showed 
treatment for low back pain and generally noted consistent 
findings of edema, limited range of motion, and mild lumbar 
spasms.  

The veteran was afforded a VA examination of the lower back 
in October 2002.  The veteran complained of pain in his lower 
back across both hips and down both legs to the feet.  
Examination revealed that the veteran was able to walk on his 
heels, toes, and outsides of his feet.  Straight leg raising 
was positive bilaterally.  He had 2+ reflexes and gross 
neurological examination was normal.  The examiner diagnosed 
marked/significant degenerative changes at L2-L3 level, 
predominately on the left side.  She did not diagnose 
radiculopathy.

A May 2003 MRI revealed multilevel degenerative disc 
disease,  a disc bulge at L3/4, and central disc herniations 
at L3/4 and L5/6.

The veteran was afforded a hearing at the RO in December 
2003.  He testified that he had problems with muscle spasms 
and pain radiating down his legs, with tingling occasionally 
in his left foot.  

Chiropractic records from Dr. S.S.C., dated January through 
March 2003 and chiropractic records from Dr. W.K., dated July 
through September 2003 noted complaints of shooting low back 
pain, with radicular pain into the lower extremities, but 
primarily involving the left leg.

A January 2004 VA examination noted that the veteran 
complained of intermittent numbness with sharp, poker-like 
pains, especially down the left side.  On examination the 
spine was tender to palpation from L1 through S5, but the 
musculature of the spine was normal.  Left flexion caused 
severe pain in the lower back and down the left leg.  
Straight leg raising was positive on the left and the veteran 
had decreased sensation to pinprick and soft touch on the 
lateral surface of the left thigh and lower leg.  Reflexes 
were 1+ on the left and 2+ on the right.  The examiner noted 
that x-rays from 2002 revealed marked significant 
degenerative changes at L2-3, predominately over the left 
side.  The examiner opined that this would be consistent with 
the left radiculopathy that the veteran was experiencing.  

VA treatment records dated March through July 2004 reflect 
complaints of chronic low back pain that radiates down his 
left hip to the left lateral thigh, calf, and foot.  He also 
complained of weakness in the left knee.  The veteran's low 
back pain was treated with epidurals.  A July 2004 treatment 
record also indicated positive straight leg raising at 90 
degrees bilaterally.  Sensory examination was intact without 
any asymmetry, and there was no focal weakness in either 
lower extremity.

A June 2006 VA examination revealed complaints of low back 
pain radiating below the left knee down into the calf and 
foot, sometimes causing tingling in the fourth and fifth 
toes.  Examination revealed some lumbar paraspinous muscle 
spasm, and the veteran was tender to palpation over the 
sacroiliac joints.  Straight leg raising was positive on the 
left side and dorsiflexion of the left foot exacerbated the 
pain, radiating down into the upper thigh.  The right leg was 
totally asymptomatic.  Motor power revealed 4 to 5 
dorisflexion strength of the left great toe and ankle, and 
4+/5 plantar flexion strength of the left ankle.  The right 
leg was 5/5.  The veteran was able to go up on his toes 
moderately well, but was unable to go up on his heels with 
the left foot as well as he could with his right foot.  The 
veteran had significant weakness at 4/5 of both the left 
quadriceps and bicep femoral muscles, with effort limited due 
to reports of pain production.  Sensory examination was 
normal, with the exception of reduced light touch and 
pinprick in the L3 dermatome on the left.  Left quadricep 
muscle tone was significantly reduced.  Gait was antalgic, 
and deep tendon reflexes were normally active at both knees 
and ankles, with down going plantar responses.  Romberg 
testing was negative.  The examiner opined that the veteran 
had weakness of the quadriceps and biceps femoris muscle 
groups of the left leg, as well as some mild weakness of 
dorsiflexion of the left foot and great toe, and L3 
dermatomal sensory changes in the left leg, which suggested a 
mild to moderate radiculopathy.  

A June 2007 VA examination revealed left leg motor power to 
be 4+/5, and all left leg muscle groups were weaker compared 
to the contralateral side.  There was positive Hover's sign 
on the left leg.  Reflexes were 2+ and symmetrical with 
plantar reflexes down going.  Upright straight leg raising 
was negative but supine straight leg raising was positive on 
the left at 45 degrees.  Romberg testing was negative and 
gait was steady.  A May 2007 electromyogram revealed normal 
findings with no electrophysiologic evidence to support 
either peripheral neuropathy or lumbosacral radiculoapthy.  A 
May 2007 magnetic resonance imaging scan revealed a 
significant loss of intervertebral disc height with 
irregularity in the adjacent endplates and sclerosis in the 
L2, L3 vertebra.  The examiner referred to the June 2006 
examination and noted there was relative weakness of the left 
leg with Hover sign, while reflexes and sensation were intact 
and straight leg raising was equivocal.  The examiner opined 
that the veteran did not have any radiculopathy.

The present appeal involves the veteran's claim that the 
severity of his service-connected left lower extremity 
radiculopathy warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The veteran is currently rated at 20 percent for left lower 
extremity radiculopathy under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  Under Diagnostic Code 8520, disability ratings of 
10 percent, 20 percent and 40 percent are assigned for 
incomplete paralysis of the sciatic nerve which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscular atrophy. 

The veteran has consistently complained of pain radiating 
into his left leg with some complaints of numbness in the 
left foot.  Despite those complaints, however, there is no 
evidence of moderately severe incomplete paralysis of the 
sciatic nerve.  The June 2006 VA examiner opined that the 
veteran had weakness of the quadriceps and bicep femoris 
muscle groups in the left leg, as well as some mild weakness 
of dorsiflexion of the left foot, and L3 dermatome sensory 
changes in the left leg, which suggested mild to moderate 
radiculopathy.  Significantly, the 2007 VA examiner noted 
that a May 2007 EMG study was normal and did not show any 
evidence of radiculopathy, but did note relative weakness of 
the left leg with Hover sign.  Thus as there is no evidence 
of moderate severe incomplete paralysis of the sciatic nerve, 
a rating in excess of 20 percent is not in order.

At no point since the grant of service connection does the 
veteran's left lower extremity radiculopathy warrant more 
than the assigned 20 percent rating.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1994).  Under the circumstances of the 
instant case, the preponderance of the evidence is against 
the claim; the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

A rating in excess of 20 percent for left lower extremity 
radiculopathy September 23, 2002, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


